Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “high dimensional” in claims 1, 2, 11-13, 19 is a relative term which renders the claim indefinite. The term “high dimensional” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. High dimensional means a different amount of data to different people.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of method for biomarker discovery for substance use disorders (mental process of analyzing data to find biomarkers), comprising: a plurality of variables based on a sample size, wherein the number of variables exceeds the sample size (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen); a final biomarker of the substance use disorder is identified (mental process of analyzing data to find biomarkers).but for the recitation of generic computer components. 
Nothing in the claim element precludes the step from practically being performed in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of receiving and applying high dimensional data Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The receiving step is recited at a high level of generality and amounts to mere data receiving, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of applying data to models amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. If the application claims and the inventive concept (from the spec.) is/are drawn to the specifics of the learning or training, such as the how and for what purpose the training occurs, and they are positively claimed, the claims may be eligible.  If a generic computer or processor is merely "used for", "applied to" or "using" a learning algorithm, process or equivalent without claimed details, it will most often fall into the "Mere Instructions to Apply an Exception" as set forth in MPEP 2106.05(f). When a claim merely recites only the idea of a solution or outcome, i.e. the claim fails to recite details of how a solution to a problem is accomplished, as described in 2106.05(f)(1), it is rejected as ineligible. Also, use of an existing learning technique or method, set forth to be WURC (in accordance with MPEP 2106.05(d)), may also prove to be ineligible.
It is clear in claim 1, that the invention is merely "using" an existing "learning models". It does not appear to be the inventive concept, merely a tool used to manipulate data. This can be a process that was previously performed by "human agents" and may now be automated. 
Further, the receiving step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).  Receiving data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
2. The method of claim 1, wherein each of the statistical learning models in the ensemble apply a different penalized regression technique for regularization of the high dimensional data (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen).
3. The method of claim 2, wherein each of the statistical learning models identifies an initial biomarker (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen)
4. The method of claim 3, wherein the initial biomarkers identified from each of the statistical learning models are filtered by weighted averaging to identify the final biomarker of the substance use disorder (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen).5. The method of claim 3, wherein the initial biomarkers from each of the statistical learning models are filtered by voting techniques to identify the final biomarker of the substance use disorder (mathematical concepts)6. The method of claim 2, wherein the ensemble of statistical learning models apply a Bayesian linear regression technique. (amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) or in the alternative adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea – see MPEP 2106.05(f)). additional element Bayesian is considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h));7. The method of claim 6, wherein each of the statistical learning models identifies an initial biomarker. (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen)8. The method of claim 7, wherein the initial biomarkers from each of the statistical learning models are filtered by weighted averaging to identify the final biomarker of the substance use disorder. (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen)
9. The method of claim 6, wherein the initial biomarkers from each of the statistical learning models are filtered by voting techniques to identify the final biomarker of the substance use disorder. (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen)10. The method of claim 1, further comprising validating the final biomarker using a k-fold cross validation technique. (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen)
11. The method of claim 1, wherein the high dimensional data is genomic data. (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen)

Claim 12.Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of method for developing a predictive model for substance use disorders (mental process of analyzing data to find biomarkers), 
a plurality of variables based on a sample size, wherein the number of variables exceeds the sample size (mathematical concepts); a final biomarker of the substance use disorder is identified (mental process of analyzing data to find biomarkers); filtering the plurality of candidates for initial biomarkers to form a final biomarker (mathematical concepts of removing data).but for the recitation of generic computer components. 
Nothing in the claim element precludes the step from practically being performed in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of  applying learning models, receiving high dimensional data, presenting a plurality of candidates for initial biomarkers. The receiving step is recited at a high level of generality and amounts to mere data receiving, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of applying learning models amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. If the application claims and the inventive concept (from the spec.) is/are drawn to the specifics of the learning or training, such as the how and for what purpose the training occurs, and they are positively claimed, the claims may be eligible.  If a generic computer or processor is merely "used for", "applied to" or "using" a learning algorithm, process or equivalent without claimed details, it will most often fall into the "Mere Instructions to Apply an Exception" as set forth in MPEP 2106.05(f). When a claim merely recites only the idea of a solution or outcome, i.e. the claim fails to recite details of how a solution to a problem is accomplished, as described in 2106.05(f)(1), it is rejected as ineligible. Also, use of an existing learning technique or method, set forth to be WURC (in accordance with MPEP 2106.05(d)), may also prove to be ineligible.
It is clear in claim 1, that the invention is merely "using" an existing "learning models". It does not appear to be the inventive concept, merely a tool used to manipulate data. This can be a process that was previously performed by "human agents" and may now be automated. 
The receiving step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
 presenting a plurality of candidates for initial biomarkers
The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).  Receiving or presenting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); wherein the final biomarker is used in the predictive model additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
13. The method of claim 12, wherein each of the plurality of statistical learning models use penalized regression techniques for regularization of the high dimensional data. (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen)14. The method of claim 13, wherein each of the plurality of statistical learning models use Bayesian linear regression techniques. (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen)15. The method of claim 12, wherein the plurality of statistical learning models are stacked into an ensemble. (additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)).16. The method of claim 12, wherein the plurality of candidates for initial biomarkers are filtered using voting techniques. (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen)17. The method of claim 12, wherein the plurality of candidates for initial biomarkers are filtered using weighted averaging techniques. (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen)18. The method of claim 12, further comprising validating the final biomarker using a k-fold cross validation technique. (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen)19. The method of claim 12, wherein the high dimensional data is genomic data. (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen)20. The method of claim 12, wherein the predictive model is selected from the group consisting of: a. diagnosing a disease; and b. identifying a treatment protocol. Mental process of analyzing data and coming up with a conclusion e.g., doing the raw thinking in your head as a first stage and then using paper and pen

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu (E 035 574) teaches using biomarkers (“methods useful for treating subjects having an addictive disease or disorder (or who are predisposed thereto) based on identification of genetic markers indicative of a subject being predisposed to such disease or disorder”, 0021).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123